BEAUCHAMP, Judge.
The appeal is from a conviction for murder with a sentence of thirty years in the penitentiary.
Appellant is charged with the murder of his wife. He had been drinking during the afternoon and this was the cause of a quarrel between them. The evidence shows that he kicked her several times, struck her in the mouth with a pair of pliers and, according to his written confession, threw a knife at her. This stuck in her leg, about half-way between the knee and the hip, and inflicted the wound from which she bled to death. He said that after the knife stuck in her leg he got some water and bathed her face. He then went to bed, knowing that a stream of blood was running down her leg and that she complained of being weak. A short time thereafter he woke up and found her dead. This is the undisputed evidence in the case. His written confession is admitted without objection and he did not testify in his own behalf nor did he offer any evidence in mitigation of the offense.
A number of exceptions were filed to the court’s charge. The second objection complains that the court did not submit the issue of aggravated assault. Such charge was given in proper form. There is no merit in any of the exceptions. Requests were made for instruction on issues not raised by any evidence in the case.
*136Appellant’s Bill of Exception No. 3 complains of the introduction of the evidence of Nettie Johnson, the mother of the deceased. Inasmuch as this same evidence was given by- a sister of deceased without objection, the question attempted to be raised will not be discussed. It is sufficient to say it was not inflammatory.
Bill of Exceptions No. 6 complains of the argument of the district attorney. We are unable to appraise this bill because it is not shown that this argument was not made in reply to, or that it was not provoked by argument made by defense counsel.
Bill of Exceptions No. 8 complains of the testimony given by an officer, Willard Sinclair, as to his having arrested the defendant and his deceased wife on a former occasion. At this time the wife stated that she fired a shot because her husband had been whipping her. They both paid fines for firing a pistol in the corporate limits of the city and for disturbing the peace. This evidence had no probative force. It was not pertinent to the issues involved and worked no injury to appellant.
Bill of Exceptions No. 7 complains of the action of the court in overruling appellant’s motion for a new trial. We think this was proper.
Finding no reversible error, the judgment of the trial court is affirmed.